Downev, J.
Suit by the appellees, as indorsees, against the appellant, as maker, of a promissory note. Among the paragraphs of the answer, the sixth set up as a defence, that the consideration of the note was illegal, it having been given as the consideration for compounding a larceny; and the eighth alleged a want of consideration. The cause having been, by agreement of the parties, tried by the court, there was a finding for the plaintiffs, a motion for a new trial overruled, and judgment for the plaintiffs.
The errors assigned call in question the correctness of the action of the court in refusing to grant a new trial, and it is urged by counsel for the appellant that the preponderance of the evidence was in favor of their client. But we cannot weigh the evidence. In such cases, the matter must remain as decided in the court below.
W. R. Pierse and IT. D. Thompson, for appellant.
y. W. Sansbury, for appellees.
An attempt was made to save and present a question relating to the admissibility of part o£ the evidence of a witness for the plaintiff; but the question is not presented by the bill of exceptions, as it should have been, to enable us to decide it.
The judgment is affirmed, with two per cent, damages and costs.